           Case 5:17-cv-04467-BLF Document 483 Filed 09/03/21 Page 1 of 5




 1   Juanita R. Brooks (CA SBN 75934)                Nicole E. Grigg (CA SBN 233107)
     brooks@fr.com                                   negrigg@duanemorris.com
 2   Roger A. Denning (CA SBN 228998)                DUANE MORRIS LLP
     denning@fr.com                                  2475 Hanover Street
 3   Jason W. Wolff (CA SBN 215819)                  Palo Alto, CA 94304-1194
     wolff@fr.com                                    Telephone: (650) 847 4150
 4   John-Paul Fryckman (CA 317591)                  Facsimile: (650) 847 4151
     fryckman@fr.com
 5   K. Nicole Williams (CA 291900)                  Matthew C. Gaudet (Admitted Pro Hac Vice)
     nwilliams@fr.com                                mcgaudet@duanemorris.com
 6   FISH & RICHARDSON P.C.                          John R. Gibson (Admitted Pro Hac Vice)
     12860 El Camino Real, Ste. 400                  jrgibson@duanemorris.com
 7   San Diego, CA 92130                             Robin L. McGrath (Admitted Pro Hac Vice)
     Telephone: (858) 678-5070                       rlmcgrath@duanemorris.com
 8   Facsimile: (858) 678-5099                       David C. Dotson (Admitted Pro Hac Vice)
                                                     dcdotson@duanemorris.com
 9   Proshanto Mukherji (Admitted Pro Hac Vice)      Jennifer H. Forte (Admitted Pro Hac Vice)
     mukherji@fr.com                                 jhforte@duanemorris.com
10   FISH & RICHARDSON P.C.                          DUANE MORRIS LLP
     One Marina Park Drive                           1075 Peachtree Street, Ste. 1700
11   Boston, MA 02210                                Atlanta, GA 30309
     Telephone: (617) 542-5070                       Telephone: (404) 253 6900
12   Facsimile: (617) 542-5906                       Facsimile: (404) 253 6901

13   Robert Courtney (CA SNB 248392)                 Joseph A. Powers (Admitted Pro Hac Vice)
     courtney@fr.com                                 japowers@duanemorris.com
14   FISH & RICHARDSON P.C.                          Jarrad M. Gunther (Admitted Pro Hac Vice)
     3200 RBC Plaza                                  jmgunther@duanemorris.com
15   60 South Sixth Street                           DUANE MORRIS LLP
     Minneapolis, MN 55402                           30 South 17th Street
16   Telephone: (612) 335-5070                       Philadelphia, PA 19103
     Facsimile: (612) 288-9696
17                                                   Telephone: (215) 979 1000
     Attorneys for Plaintiff                         Facsimile: (215) 979 1020
18   FINJAN LLC
                                                     Attorneys for Defendant
19                                                   SONICWALL INC.

20
                                     UNITED STATES DISTRICT COURT
21
                                    NORTHERN DISTRICT OF CALIFORNIA
22
                                           (SAN JOSE DIVISION)
23
     FINJAN LLC., a Delaware Limited Liability        Case No. 5:17-cv-04467-BLF-VKD
24   Company,
                                                      STIPULATION AND [PROPOSED]
25                     Plaintiff,                     ORDER
26          v.
27   SONICWALL, INC., a Delaware Corporation,
28                     Defendant.
                                                       STIPULATION AND [PROPOSED] ORDER
                                                              Case No. 5:17-cv-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 483 Filed 09/03/21 Page 2 of 5




 1          Pursuant to Civil Local Rule 7-12 and Federal Rule of Civil Procedure 54, and in view of

 2   the Court’s orders addressing summary judgment and claim construction in this case, the parties

 3   have met and conferred and hereby offer the following stipulation.

 4          1.      The Court has entered dispositive orders as to all claims brought by Finjan in this

 5   case, except for: (a) Finjan’s claims of infringement under the ’926 Patent relating to the

 6   combination of a SonicWall Gateway with SonicWall’s Capture ATP product; and (b) Finjan’s

 7   claims of infringement under the ’408 Patent relating to SonicWall’s Capture ATP product

 8   standing alone (i.e., not combined with any SonicWall Gateway).

 9          2.      As to Finjan’s remaining infringement claims under the ’926 Patent: The Court
10   has previously determined in the context of the ’494, ’844, and ’780 Patents that “SonicWall

11   Gateways do not receive ‘Downloadables’” under the construction of the term Downloadable.

12   (Summ. J. Order of Mar. 5, 2021). The parties stipulate and agree that, solely as to the issue of

13   interpreting the claim limitation “a receiver for receiving an incoming Downloadable” in the

14   asserted claims, the Court’s determination that “SonicWall Gateways do not receive

15   ‘Downloadables’” applies to the asserted claims of the ’926 Patent. Finjan further stipulates that

16   under the determination made in the Court’s Summary Judgement Order of March 5, 2021, Finjan

17   is unable to present evidence sufficient to prove infringement of the ’926 Patent by SonicWall. In

18   view of the foregoing, and with a shared understanding that Finjan’s stipulated inability to prove

19   infringement of the ’926 Patent by the combination of a SonicWall Gateway with SonicWall’s

20   Capture ATP product is based solely on the interpretation of the “receiving” limitation as set forth

21   above and the Court’s other orders, the parties stipulate and agree that judgment for SonicWall is

22   warranted as to Finjan’s claims for infringement of the ’926 Patent, and so move for the same.

23          3.      As to Finjan’s remaining infringement claims under the ’408 Patent: Finjan
24   withdraws its contention that SonicWall’s Capture ATP product, standing alone, practices each

25   and every limitation of the asserted ’408 Patent claims. The parties stipulate and agree that such

26   withdrawal is without any concession as to any individual limitation, or any subset of limitations,

27   for any asserted claim, and further that each party shall bear its own costs and fees for the

28   withdrawn contentions. In view of said withdrawal, the Court’s previous orders fully dispose of
                                                  2      STIPULATION AND [PROPOSED] ORDER
                                                                   Case No. 5:17-cv-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 483 Filed 09/03/21 Page 3 of 5




 1   Finjan’s claims for infringement of the ’408 Patent. The parties therefore stipulate and agree that

 2   judgment for SonicWall is warranted as to Finjan’s claims for infringement of the ’408 Patent, and

 3   so move for the same.

 4          4.      Stipulated motion for entry of final judgment. The parties jointly agree that the
 5   Court’s orders to date, combined with the stipulations above, leave Finjan unable to establish

 6   SonicWall’s liability for any of Finjan’s remaining claims in the present case. Finjan notes that it

 7   has not yet had an opportunity to submit any of the Court’s orders for appellate review, and

 8   reserves its ability to prove SonicWall’s liability should a court of appeals modify the Court's

 9   orders. On that basis, and so as to enable appellate review, the parties jointly agree that should the

10   Court approve said stipulations, final judgment for SonicWall on all claims would be

11   warranted, with each party bearing its own attorney fees and case expenses in connection with the

12   claims of the ’926 and ’408 Patents subject to this stipulation, except such costs that are

13   recoverable by SonicWall as the prevailing party, and so move for the same.

14          IT IS THEREFORE HEREBY STIPULATED pursuant to Civil Local Rule 7-12 and

15   Federal Rule of Civil Procedure 54 by and among the parties, and the parties do jointly hereby

16   request that the Court enter an order that:

17          1.      The Court’s determination that “SonicWall Gateways do not receive

18                  ‘Downloadables’” in connection with the ’494, ’844, and ’780 Patents should, and

19                  hereby does, control the interpretation of the limitation “a receiver for receiving an

20                  incoming Downloadable” in the asserted claims in the asserted claims of the ’926

21                  Patent. Finjan having stipulated that it is unable to prove infringement under such

22                  an interpretation, and in view of the Court’s previous orders addressing the ’926

23                  Patent, the Court finds that SonicWall does not infringe the asserted claims of the

24                  ’926 Patent.

25          2.      Finjan having withdrawn its contention that SonicWall’s Capture ATP product,

26                  standing alone, practices each and every limitation of the asserted ’408 Patent

27                  claims (without concession as to any individual limitation or subset of limitations),

28
                                                     3      STIPULATION AND [PROPOSED] ORDER
                                                                   Case No. 5:17-cv-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 483 Filed 09/03/21 Page 4 of 5




 1                 and in view of the Court’s previous orders addressing the ’408 Patent, the Court

 2                 finds that SonicWall does not infringe the asserted claims of the ’408 Patent.

 3          3.     The determinations above, combined with the Court’s previous orders, resolve all

 4                 of Finjan’s claims against SonicWall in the present case. The Court will enter final

 5                 judgment for SonicWall on all claims, with each party bearing its own attorney fees

 6                 and case expenses except such costs that are recoverable by SonicWall as the

 7                 prevailing party.

 8

 9   Dated: September 3, 2021                           FISH & RICHARDSON P.C.

10

11                                                      By: /s/ Juanita R. Brooks
                                                             Juanita R. Brooks
12                                                           brooks@fr.com
                                                        Attorney for Plaintiff
13
                                                        FINJAN LLC
14

15   Dated: September 3, 2021                           DUANE MORRIS LLP

16

17                                                      By: /s/ Matthew C. Gaudet
                                                             Matthew C. Gaudet
18                                                           mcgaudet@duanemorris.com
                                                        Attorney for Defendant
19                                                      SONICWALL INC.
20

21          Pursuant to Civ. Local Rule 5.1(i)(3) regarding signatures, I attest under penalty of perjury

22   that concurrence in the filing of this document has been obtained from counsel for Sonicwall.

23   Dated: September 3, 2021                           FISH & RICHARDSON P.C.

24

25                                                      By: /s/ Juanita R. Brooks
                                                             Juanita R. Brooks
26                                                           brooks@fr.com
                                                        Attorney for Plaintiff
27                                                      FINJAN LLC
28
                                                    4       STIPULATION AND [PROPOSED] ORDER
                                                                   Case No. 5:17-cv-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 483 Filed 09/03/21 Page 5 of 5




 1                                   [PROPOSED] ORDER
 2

 3   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 4

 5   DATED this ________ day of _______________, 2021.

 6

 7
                                            The Honorable Beth Labson Freeman
 8                                          UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             5     STIPULATION AND [PROPOSED] ORDER
                                                          Case No. 5:17-cv-04467-BLF-VKD
